Title: Introduction to John Pringle’s Account of Gaol Fever, 4 September 1755
From: Franklin, Benjamin
To: 


This introduction preceded a reprinting of John Pringle’s “Account of several Persons seized with the Goal Fever, working in Newgate; and of the Manner, in which the Infection was communicated to one entire Family,” from Phil. Trans., XLVIII, pt. I (1753), 42–55. Because of BF’s interest in the subject as it related to German immigrants into Pennsylvania, the editors include the introduction here, though without evidence that he wrote it.
 
By the following Paper it will appear how infectious that Distemper is, which in England is called the Goal Fever; as it arises there from a Number of Persons confined together in close Goals, till they have poisoned the Air they breathe, and one another. The same Distemper is often bred in Ships crouded with Passengers, from the same Cause; tho’ sometimes it is brought out of the Goals on board the Ships, by the Felons sent over to America, where the Climate seems to increase its Malignity; for in Virginia and Maryland, some Families have been almost ruined by the Mortality among the Servants and Slaves, introduced by a single purchased Convict. And with us, since the late Practice of scumming the Goals in Germany to make up Freights, the Ships are observed to come in more unhealthy, as the Sickness may now be brought on board as well as produced on board. It is said that several of our People lost their Lives last Year by purchasing Dutch Servants out of sickly Ships, and bringing them into their Houses; and possibly many in the Country may have suffered the same Fate, tho’ by Reason of their remote living from each other, it was not so much known or talked of. Till some more effectual Measures are taken by Law to secure the Health of Passengers crouded in too great Numbers in one Vessel, and prevent the Spreading of contagious Disorders imported in sickly Ships, it is hoped the Publication of this Paper from the Philosophical Transactions, which shows the Goal Fever to be precisely the same with what we call the Dutch Distemper, may be of some Use among us, if it makes People more cautious how they buy the Plague, and bring it home to their Families.
